DETAILED ACTION
1	This action is responsive to the amendment filed on November 10, 2020.
2	The cancellation of claim 1 is acknowledged. Pending claims are 2-10.
3	The rejection of the claims under 102(a)1 is withdrawn because of the applicant’s amendment.
4	Claims 2-10 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 6,607,565 B1) teaches a process for printing blend fabrics of polyester with cellulose (see col. 8, lines 20-25) with an ink composition comprising disperse dyes include an anthraquinone dye having a formula Dye 4 (see col. 9, formula (dye 4)). However, the closest prior art of record (US’ 565 B1) does not teach or disclose any one of the claimed formulae (1) to (4) in which R1, R2 and R3 represent C1-C8 alkyl radicals as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of cellulose textile printing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EISA B ELHILO/Primary Examiner, Art Unit 1761